DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1, 5-9, and 13-17 are pending in the case. Claims 1, 9, and 17 are independent claims. Claims 2-4, 10-12, and 18-20 have been cancelled.
	Acknowledge is made of Applicant’s claim for foreign priority of Chinese Application CN202010496094.1 filed 06/03/2020.

Claim Objections
Claims 1, 9 and 17 objected to because of the following informalities:  “identifying whether the operation gesture is a first operational gesture or a second operational gesture preset” is unclear as to whether “preset” is an adjective describing both gestures or part of the second operational gesture element. Given that the claim later recites “the second operational gesture” and not “the second operational gesture preset”, the former interpretation is being applied. However, the claim would read clearer if it stated: “identifying whether the operational gesture is a first operational gesture or a second operational gesture, wherein the first operational gesture and the second operational gesture are preset.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 9, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinearson et al. (US 2013/0145327 A1), in view of Arrasvuori (US 2013/0050269 A1), and in view of Hisada et al. (US 2016/0378330 A1).

Regarding claim 1, Rinearson teaches a numerical value selecting method, for selecting a numerical value on a numerical value selecting interface having a numerical scale (FIGS. 10A-C, [0164-0165], and [0168-0170]: numerical value is selected on a numerical value selecting interface 1000 having a numerical scale/prevailing timeframe 1014), comprising:
acquiring an operational gesture input by a user ([0170], and [0173]: an operational gesture is received by a user. This gesture may be, for example, a pinch gesture 1042 or a spread gesture 1043);
identifying whether the operational gesture is a first operational gesture or a second operational gesture preset ([0170]: whether the operational gesture may be a pinch gesture 1042/first operational gesture or a spread gesture 1043/second operational gesture is identified);
in response to the operational gesture being the first operational gesture, increasing a scale unit of the numerical scale (FIGS. 9A-C, [0150-0151], [0170], and end of [0173]: pinch gesture 1042 “zooms out” the timeframe control 1010, thereby increasing a scale unit of the numerical scale/prevailing timeframe 1014. For example, a scale unit may be increased from a unit of 1 minute to a unit of 1 hour, equal to 60 minutes, in response to a pinch gesture that causes zooming out); and
th of a minute, in response to a spread gesture that causes zooming in. The second operational gesture is distinct form the first operational gesture.),
wherein an increase ratio for each increase of the scale unit and a decrease ratio for each decrease of the scale unit are determined according to a type of the numerical value ([0124-0125], FIGS. 9A-C, [0150-0151], [0170], and end of [0173]: an increase and a decrease ratio are determined according to a type of the numerical value. For example, the numerical value may be minutes. An increase ratio of 1 minute to 60 minutes (1 hour) is determined in accordance with the type of the numerical value being minutes. Similarly, a decrease ratio of 1 minute to 1/60th of a minute (1 second) is determined in accordance with the type of the numerical value being minutes).

Although Rinearson teaches the first operational gesture being a pinch gesture which involves moving contact points closer and a second operational gesture being a spread gesture which involves moving contact points apart, both the pinching and spreading gestures conventionally performed by two fingers as one of ordinary skill in the art would recognize, Rinearson does not explicitly recite “two fingers” so for further clarity an additional reference is cited.
a movement of two fingers moving toward each other or a movement of the two fingers moving away from each other (FIG. 3A, [0051], FIGS. 5A-C and [0074-0076]: user brings fingers 335 together in a pinching motion to contract/compress or zoom out of the portion of the display), wherein the second operational gesture is either the movement of the two fingers moving toward each other or the movement of the two fingers moving away from each other, and the second operational gesture is distinct from the first operational gesture (end of [0051] and [0073]: user moves fingers 335 apart in a widening motion to expand or zoom in the portion of the display. This second operational gesture is distinct from the first operation gesture.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson to incorporate the teachings of Arrasvuori and have wherein the first operational gesture be either a movement of two fingers moving toward each other and a movement of the two fingers moving away from each other, wherein the second operational gesture is either the movement of the two fingers moving toward each other or the movement of the two fingers moving away from each other, and the second operational gesture is distinct from the first operational gesture. Doing so would allow the user to quickly input a pinch or spread gesture using simple and small movements with their fingers as opposed to less convenient methods such as a pinch or spread gesture using two hands.


Hisada teaches wherein an increase ratio for each increase of the scale unit and a decrease ratio for each decrease of the scale unit are determined according to a type of the numerical value, and wherein at least one of the increase ratio for each increase of the scale unit or the decrease ratio for each decrease of the scale unit is identical ([0052], FIGS. 9A-B and [0070-0072], FIGS. 7 and 12 and [0081-0082]: For example, the numerical value is described in millimeters and the increase and decrease ratio is 0.1 mm. An increase ratio for each increase and decrease ratio for each decrease of the scale unit is identical. The scale unit may correspond to, for example, the set sheet length, which has a lower limit value of 139.7 mm and an upper limit value of 457.2 mm. There is a consistent increase and decrease ratio of 0.1 mm for the set sheet length. In other words, each time the user performs an X-direction operation, as seen in FIG. 9A, the set sheet length is either increased or decreased by 0.1 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the increase ratio or decrease ratio of Rinearson in view of Arrasvuori to incorporate the teachings of Hisada and have wherein at least one of the increase ratio for each increase of the scale unit or the decrease ratio for each decrease of the scale unit be identical. Doing so would allow the user to predictably adjust the scale unit. Because the increase and decrease ratios for each increase and decrease, respectively, are identical, and thus restricted, they may be more easily controlled and manipulated by the user.

Regarding claim 5, Rinearson in view of Arrasvuori and in view of Hisada teaches the numerical value selecting method of claim 1. Rinearson further teaches the method further comprising:
in response to identifying the first operational gesture, determining whether a present scale unit reaches an increase threshold preset; in response to the present scale unit reaching the increase threshold, keeping the present scale unit unchanged; otherwise, in response to the present scale unit not reaching the increase threshold, increasing the present scale unit ([0061]: if a present scale unit corresponds to decades, then the present scale unit reaches an increase threshold preset and would be unchanged in response to identifying the pinch gesture. If the present scale unit is not at decades, then the present scale unit may be increased or zoomed out); and / or
in response to identifying the second operational gesture, determining whether a present scale unit reaches a decrease threshold preset; in response to the present scale unit reaching the decrease threshold, keeping the present scale unit unchanged; otherwise, in response to the present scale unit not reaching the decrease threshold, decreasing the present scale unit ([0061]: if a present scale unit corresponds to seconds, then the present scale unit reaches a decrease threshold preset and would be unchanged in response to identifying the spread gesture. If the present scale unit is not at seconds, then the present scale unit may be decreased or zoomed in).

Regarding claim 7, Rinearson in view of Arrasvuori and in view of Hisada teaches the numerical value selecting method of claim 1. Rinearson further teaches 

Regarding claims 9, 13, and 15, the claims recite terminal equipment (Rinearson, [0234]), comprising a memory, a processor, and a computer program stored on the memory and executable on the processor (Rinearson, [0234-0235]), wherein when executing the program, the processor implements a numerical value selecting method, for selecting a numerical value on a numerical value selecting interface having a numerical scale to perform operations with corresponding limitations to the method of claims 1, 5, 7, respectively, and are therefore rejected on the same premises.

Regarding claim 17, the claim recites a non-transitory computer-readable storage medium, having stored thereon a computer program which, when executed by a processor (Rinearson, [0234-0235]), implements a numerical value selecting method, .

Claims 6, 8, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinearson et al. (US 2013/0145327 A1), in view of Arrasvuori (US 2013/0050269 A1), in view of Hisada et al. (US 2016/0378330 A1), in view of Liu et al. (US 2017/0168857 A1), and in view of Kim et al. (US 2020/0293168 A1).

Regarding claim 6, Rinearson in view of Arrasvuori and in view of Hisada teaches the numerical value selecting method of claim 1. Rienarson in view of Arrasvuori and in view of Hisada does not explicitly teach determining whether the numerical value selecting interface is accessed for a first time; in response to the numerical value selecting interface being accessed for the first time, displaying a first operation prompt on the numerical value selecting interface, the first operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture.
Liu teaches determining whether the numerical value selecting interface is accessed for a first time; in response to the numerical value selecting interface being accessed for the first time, displaying a first operation prompt on the numerical value 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson in view of Arrasvuori and in view of Hisada to incorporate the teachings of Liu and include determining whether the numerical value selecting interface is accessed for a first time; in response to the numerical value selecting interface being accessed for the first time, displaying a first operation prompt on the numerical value selecting interface. Doing so would guide the user to perform a correct gesture to effectively interact or manipulate the interface. This would prevent the user from inefficiently providing wrong inputs.
Although Liu teaches the first operation prompt, Rinearson in view of Arrasvuori, in view of Hisada, and in view of Liu does not explicitly teach the first operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture.
Kim teaches the first operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture (FIG. 8 and [0103-0105]: a first operation prompt is displayed to the user to notify the user that a scale may be decreased, or zoomed in, by spreading the fingers apart via the second operational gesture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson in view of Arrasvuori, in view of Hisada, and in view of Liu to incorporate the teachings of Kim and have the first 

Regarding claim 8, Rinearson in view of Arrasvuori and in view of Hisada teaches the numerical value selecting method of claim 7. Rinearson in view of Arrasvuori and in view of Hisada does not explicitly teach acquiring a number of consecutive occurrences of the third operational gesture; determining whether the number of consecutive occurrences of the third operational gesture exceeds a number threshold preset; and in response to the number of consecutive occurrences of the third operational gesture exceeding the number threshold, displaying a second operation prompt on the numerical value selecting interface, the second operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture.
	Liu teaches acquiring a number of consecutive occurrences of the third operational gesture; determining whether the number of consecutive occurrences of the third operational gesture exceeds a number threshold preset; and in response to the number of consecutive occurrences of the third operational gesture exceeding the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson in view of Arrasvuori and in view of Hisada to incorporate the teachings of Liu and include acquiring a number of consecutive occurrences of the third operational gesture; determining whether the number of consecutive occurrences of the third operational gesture exceeds a number threshold preset; and in response to the number of consecutive occurrences of the third operational gesture exceeding the number threshold, displaying a second operation prompt on the numerical value selecting interface. Doing so would help recognize that the user is struggling to provide a correct input, via the user’s repeated attempts, and proactively offer the user guidance. This would prevent the user from inefficiently providing wrong inputs.
Although Liu teaches the second operation prompt, Rinearson in view of Arrasvuori, in view of Hisada, and in view of Liu does not explicitly teach the second operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture.
Kim teaches the second operation prompt being configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson in view of Arrasvuori, in view of Hisada, and in view of Liu to incorporate the teachings of Kim and have the second operation prompt be configured to notify the user that the scale unit is to be increased through the first operational gesture and / or decreased through the second operational gesture. Doing so would specifically guide the user that a certain operational gesture would decrease the scale unit. In this way, the user is not only provided a prompt of an appropriate gesture, but can also acknowledge the resulting function of such a gesture. This would prevent the user from mistaking a certain gesture for the wrong function. Thus, the user can more confidently and efficiently manipulate the scale unit to yield the expected function.

Regarding claims 14 and 16, the claims recite terminal equipment with corresponding limitations to the method of claims 6 and 8, respectively, and are therefore rejected on the same premises.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on Ryan for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171